Citation Nr: 0637200	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-12 262A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a back disability.

3.	Entitlement to service connection for a left leg 
disability.

4.	Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for bilateral hearing loss and back, left leg, and left foot 
disabilities.  

In June 2006, the veteran and his daughter testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.	All notification and development action needed to render 
a fair decision on the claims on appeal has, to the 
extent possible, been accomplished.  

2.	Bilateral hearing loss was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between such current disability and 
the veteran's military service or any incident thereof.  

3.	A back disability, lumbago, was not shown present in 
service or for many years thereafter, and the competent 
evidence establishes no nexus between such current 
disability and the veteran's military service or any 
incident thereof.  

4.	A left leg disability related to atherosclerosis was not 
shown present in service or for many years thereafter, 
and the competent evidence establishes no nexus between 
such current disability and the veteran's military 
service or any incident thereof.  

5.	A left foot disability related to diabetes mellitus or a 
calcaneal spur was not shown present in service or for 
many years thereafter, and the competent evidence 
establishes no nexus between such current disability and 
the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral 
hearing loss are not met.      38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2006).  

2.	The criteria for service connection for a back 
disability are not met.             38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.	The criteria for service connection for a left leg 
disability are not met.         38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

4.	The criteria for service connection for a left foot 
disability are not met.       38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

August 2001 and April 2002 pre-rating and July 2003 and 
August 2005 post-rating RO letters collectively informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and what was needed 
to establish entitlement to service connection (evidence 
showing a disease that began in or was made worse by his 
military service).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further collectively specified what 
records the VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that the 
VA would make reasonable efforts to get, and the August 2005 
letter requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claims.  The 
Board thus finds that these letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the May 2002 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claims, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the RO's August 2005 notice letter (which substantially 
completed the VA's notice requirements in this case), the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claims.

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO afforded him notice pertaining to the 
effective date by letter of May 2006, thus meeting the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining, to the extent possible, all evidence necessary to 
substantiate his claims, to include obtaining all available 
service and post-service medical records.  In this regard, 
the Board notes that many service medical records are 
unavailable, presumably having been destroyed in a fire years 
ago at the National Personnel Records Center (NPRC).  After 
several unsuccessful attempts to obtain additional pertinent 
service records, a RO records development official certified 
in May 2002 that all procedures to secure the veteran's 
service records had been correctly followed, that all efforts 
to obtain the needed military information had been exhausted, 
and that further records development efforts would be futile.  
An additional search for pertinent service records in 
September 2003 was negative.  A transcript of the veteran's 
June 2006 Board hearing testimony has been associated with 
the claims folder.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
July and August 2003 statements, the veteran stated that he 
had no additional information to submit in support of his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arteriosclerosis, 
cardiovascular disease, diabetes mellitus (DM), and organic 
diseases of the nervous system, when manifested to a 
compensable degree within 1 year from the date of termination 
of such service, shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; 
or when the auditory thresholds for at least 3 of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385.

In this case, many service medical records are unavailable, 
presumably having been destroyed in a fire years ago at the 
NPRC.  Available service medical records, consisting of 1955 
and 1956 individual sick slips, are negative for complaints, 
findings, or diagnoses of any bilateral hearing loss and 
back, left leg, and left foot disabilities.

In a July 2006 statement, a service comrade stated that in 
December 1954 he observed the veteran at the veteran's home 
with an unspecified broken foot and toes.  

Other post-service medical evidence includes an April 2001 VA 
audiological examination report that showed that the veteran 
currently met the 38 C.F.R. § 3.385 criteria for bilateral 
sensorineural hearing loss, but no history or medical opinion 
contained therein directly related the hearing loss first 
manifested over 44 years post service to service or any 
incident thereof.

January and December 2002 and July 2003 VA podiatric records 
show that the veteran was given diabetic foot care, and a 
left foot calcaneal spur was noted in July 2003.  Diabetic 
neuropathy was assessed in November 2002.  However, no 
history or medical opinion contained therein directly related 
any such foot disability first manifested over 45 years post 
service to service or any incident thereof.

May 2002 VA outpatient records show treatment and evaluation 
of the veteran for complaints of cramping left calf pain 
after walking associated with coronary artery disease and 
left superficial femoral artery occlusion with a 
cardioprotective immunocompromised left leg.  In November, 
the veteran was evaluated for left lower extremity arterial 
occlusion.  After evaluation in January 2003 for complaints 
of left lower extremity claudication pain, the assessment was 
atherosclerosis of the arteries of the extremities with 
intermittent claudication.  However, no history or medical 
opinion contained therein directly related any such left leg 
disability first manifested over 45 years post service to 
service or any incident thereof.

July 2003 VA outpatient records show treatment and evaluation 
of the veteran for lumbago, but no history or medical opinion 
contained therein directly related such back disability first 
manifested over 46 years post service to service or any 
incident thereof.

At the June 2006 Board hearing, the veteran testified about 
the claimed inservice onset of his hearing loss, back, and 
left leg and foot disabilities.  He stated that he never 
sought medical treatment for a back injury in service.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the veteran's current bilateral 
hearing loss and back, left leg, and left foot disabilities 
first manifested many years post service and his military 
service or any incident thereof, the Board finds no basis 
upon which to grant service connection therefor.  In this 
regard, the Board notes that the 2006 observations of the 
veteran's service comrade provide no basis for the grant of 
service connection for a left foot disability, inasmuch as 
the service comrade did not specify which of the veteran's 
feet he observed broken in 1954, and the post-service medical 
evidence contains no history or medical opinion directly 
linking any current left foot disability related to DM or a 
calcaneal spur first manifested many years post service to 
the veteran's military service or any incident thereof.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, such 
does not provide any basis for allowance of any claim.  While 
the veteran may believe that his bilateral hearing loss and 
back, left leg, and left foot disabilities are related to his 
military service, there is no medical support for such 
contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for bilateral hearing loss and back, left leg, and 
left foot disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for bilateral hearing loss, a back 
disability, a left leg disability, and a left foot disability 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


